DETAILED ACTION
In view of the Appeal Brief filed on 02/08/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/           Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                             



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 15, 19 and 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter “a mismatch in one of their names, roles, or titles; and a match in the other two of their names, roles, or titles”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Their dependent claims 16-18, 20, 35, 37-38, 40-42, 45-46, 50-51, 53-54 have inherited the deficiencies of their parent claim and have not resolved the deficiencies.  Therefore, they are also rejected based on the same rationale as applied to their parent.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:



Claims 15, 19, 23 and 44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite matching/merging two data sets to generate a new data set, each of the two data set contains an identifier, a name of a person associated with a content item, a role of the person and a title of the content item. 
The limitations of determining a matching of the two datasets (claims 15, 19 and 44)/determining the relation correspondences of the merged two dataset (claim 23) to generate a new dataset with a new identifier, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite one additional element–using a computer to perform each step (e.g. determining a match of two datasets/determining relation correspondences of two datasets, generating a new/merged dataset with a new identifier and storing the datasets). The computer in each step is recited at a high-level of generality (i.e., performing a generic computer function of matching, merging, generating and storing datasets) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform each step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 16-18, 35, 37-38, 40-42, 50 and 54 are dependent on claim 15 and includes all the limitations of claim 15. Therefore, claims 16-18, 35, 37-38, 40-42, 50 and 54 recites the same abstract idea.  The additional limitations recited in claims 16-18, 35, 37-38, 40-42, 50 and 54, for example, content item comprises a television show, the relationship of two datasets, the new identifier is different from the identifiers of the two datasets, do not amount to significantly more than the abstract idea. 
Claims 20 and 51 are dependent on claim 19 and includes all the limitations of claim 19. Therefore, claims 20 and 51 recites the same abstract idea.  The additional limitations recited in claims 20 and 51, for example, content item comprises a television show, the identifiers of the two datasets are generated from different sources, do not amount to significantly more than the abstract idea. 
Claims 24-25, 33, 36, 43 and 52 are dependent on claim 23 and includes all the limitations of claim 23. Therefore, claims 24-25, 33, 36, 43 and 52 recites the same abstract idea.  The additional limitations recited in claims 24-25, 33, 36, 43 and 52, for 
Claims 45-46 and 53 are dependent on claim 44 and includes all the limitations of claim 44. Therefore, claims 45-46 and 53 recites the same abstract idea.  The additional limitations recited in claims 45-46 and 53, for example, comparing the two datasets, the identifiers of the two datasets are generated from different sources, do not amount to significantly more than the abstract idea. 
Claims 15-20, 23-25, 33, 35-38, 40-46 and 50-54 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-16, 18-20, 23-25, 33, 35-38, 40-45 and 50-54 are rejected under 35 U.S.C. 103(a) as being unpatentable over Israel (US 2005/0182792) hereinafter Israel in view of Marsh (US 2008/0147650).

Claims 1-14 (Canceled)

In claim 15, Israel discloses “A method comprising:
receiving, by a computer, a plurality of entries ([0045] FIG. 5. two sets of metadata 502 and 504 are received from two different metadata sources.  The two sets of metadata 502 and 504 relate to the same media selection item (the movie "Seabiscuit"), but have some different information elements (e.g., metadata set 502 contains a related book 
information element and metadata set 504 contains a runtime information element)), each comprising: 
an identifier ([0067] Metadata Identifier);
a name of a person associated with a content item ([0028] the information element in 
the metadata associated with the actor's name can be separated into sub-fields 
e.g., last name and first name for actors' name fields); 
a role of the person in the content item ([0024] actor information); and 
a title of the content item ([0024] the media selection item for the movie "Apollo 13", metadata, e.g., the movie title);
determining, by the computer, that a first entry of the plurality of entries and a second entry of the plurality of entries are a matching pair of entries, wherein the determining is based on:

element)); and 
storing, in a computer-readable medium and with the plurality of entries, a new entry associated with the matching pair of entries ([0046] a mapping function is performed to merge the filtered metadata sets 506 and 508 into a unified metadata set 510 that is, in this example, consistent with other, similar metadata sets regardless of the metadata 
sources' individual formats and contents.  In this example, the mapping function results in the "starring" information element reflecting an aggregation of the information received from the two metadata sources.  Two separate description elements are added to reflect the source of the descriptive information)”.
Israel does not appear to explicitly disclose however, Marsh discloses “wherein the new entry comprises a new identifier, the identifier of the first entry, and the identifier of the second entry ([0025] two categories of program data 100 that can be associated with various media content (such as movies, television shows and the like). [0026] Content description metadata 102 can comprise a vast number of different types of metadata that pertain to the particular media content.  The different types of content description metadata can include, without limitation, the director or producer of the content, actors in a program or movie [0027] instance description metadata can include 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Israel and Marsh before him or her, to modify the method of Israel to include the method of Marsh. 
The suggestion/motivation for doing so would have been to provide improved systems and methods that can provide media entertainment users with a rich, user-specific experience by collecting metadata from a variety of metadata providers and organized in individual content folders that can be provided to various client devices.  The client devices can process the content folders to provide an electronic program guide for its users ([0010][0011]).		


In claim 16, Marsh teaches  


In claim 18, Marsh teaches  
The method of claim 15, further comprising: determining that the second entry does not match any other entry in the plurality of entries;
adding, to the plurality of entries, a third entry corresponding to the second entry, wherein the third entry comprises:
a new identifier; and
a second identifier associated with the second entry ([0028] the content description 
metadata and the instance description metadata are linked via a media content 
identifier number 106 or "MCID".  An MCID is a unique number that is assigned 
to the piece of media content to identify it.  The MCID can provide a basis by 
which the particular media content can be easily and readily identified).

In claim 35, Marsh teaches  
The method of claim 15, wherein, for the first entry, the content item comprises a television show and the role comprises an actor or actress ([0025] television shows [0026] actors in a program).

In claim 37, Marsh teaches  
The method of claim 15, further comprising: generating a second new identifier for the new entry different from a first identifier associated with the first entry ([0028] the 
which the particular media content can be easily and readily identified).

In claim 38, Marsh teaches  
The method of claim 15, wherein the new identifier is different from the identifier of the first entry and the identifier of the second entry ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

Claim 39 (Canceled)

In claim 40, Marsh teaches  
The method of claim 15, further comprising:
flagging identifiers associated with entries, of the plurality of entries, that match two or more other entries of the plurality ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

In claim 41, Marsh teaches  
The method of claim 15, further comprising: using at least a part of the new entry to generate an electronic program guide; and sending, by the computer, the electronic program guide to a plurality of users ([0028] MCIDs can also be used to generate electronic programming guides for the users and can provide the basis by which a user's likes and dislikes are measured against media content for purposes of recommending to the user those programs that the user would most like to view).

In claim 42, Marsh teaches  
The method of claim 15, further comprising: generating a web page comprising at least a part of the new entry; and providing, by the computer, the web page to one or more visitors via a network ([0026] provide an interface which converts the received metadata into a consistent form, e.g., Extensible Markup Language (XML) at block 402, and then stores the converted metadata into the global metadata repository. For example, the exemplary Amazon metadata source can be connected to via their WebServices API (AWS), as shown by block 404.  Showtime supplies data in an XML format based on the Cablelabs 1.1 spec, which format is different than the Amazon Web Services format, as such, is mapped differently into a consistent format by block 406 prior to storage in the repository 400).

In claim 50, Marsh teaches  


In claim 54, Marsh teaches  
The method of claim 15, further comprising:
assigning new identifiers to each entry of a first data set; and
associating one or more entries of a second data set with the assigned new identifiers based on determining relation correspondencies between entries of the first data set and entries of the second data set ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

In Claim 19 (see claim 15)   
A method comprising: receiving, by a computer, a first data set comprising:
a first entry comprising a name of a person associated with a first content item, a role of the person in the first content item, and a title of the first content item; and

a second entry comprising a name of a person associated with a second content item, a role, in the second content item, of the person associated with the second content item, and a title of the second content item ; and
a second identifier associated with the second entry, wherein the second identifier is different from other identifiers of other entries in the second data set; generating, by the computer, a third identifier, and associating the third identifier with the first identifier, wherein the third identifier is different from the first identifier;
determining, by the computer, that the first entry and the second entry from a matching pair of entries, wherein the determining is based on the first entry and the second entry having a mismatch in one of their names, roles, or titles, and having a match in the other two of their names, roles, or titles;
after the determining, generating, by the computer, a third entry for a third data set, the third entry comprising the third identifier, the second identifier, and the first identifier; and storing the third entry in a computer-readable medium.

In claim 20 (see claim 16) 
The method of claim 19, wherein the first and second content items comprise television shows.

Claims 21-22 (Canceled)

In claim 51 (see claim 50)   
The method of claim 19, wherein the first identifier and the second identifier are generated from different sources.

In claim 23 (see claim 15)   
A method comprising:
receiving, by a computer, a first data set comprising a plurality of entries corresponding to a plurality of content items, wherein the entries each:
indicates a name of a person, a role of the person in a corresponding content item,
and a title of the corresponding content item; and
comprises an identifier associated with the entry;
receiving, by the computer, a second data set comprising a plurality of entries corresponding to a plurality of content items, wherein the entries each:
indicates a name of a person, a role of the person in a corresponding content item,
and a title of the corresponding content item; and
comprises an identifier associated with the entry;
determining, by the computer and for each entry of the first data set, a corresponding merged entry identifier;
determining, by the computer and based on the second data set, a plurality of relation correspondencies with entries of the first data set, and for each relation correspondency, assigning a corresponding merged identifier to a corresponding entry identifier from the second data set; and


In claim 24, Marsh teaches  
The method of claim 23, further comprising:
prior to generating the merged data set, determining entries that indicate one-to-plural or plural-to-one relation correspondencies between entries of the first data set and entries of the second data set; and
flagging the entries, in the merged data set, that indicate one-to-plural or plural-to-one relation correspondencies ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).

In claim 25, Israel teaches
The method of claim 23, further comprising:
determining, in the merged data set, a subset of entries that indicate relation correspondencies between pairs of entries, of the first data set and of the second data set, in which the role of the person is different; and
flagging the subset of entries as an inconsistency record in the merged data set (FIG. 5A, 5B [0045] two sets of metadata 502 and 504 are received from two different 

Claims 26-32 (Canceled)

In claim 33, Israel teaches
The method of claim 23, further comprising marking each entry, of the merged data set, that is derived from the second data set ([0046] a mapping function is performed to merge the filtered metadata sets 506 and 508 into a unified metadata set 510 that is, in this example, consistent with other, similar metadata sets regardless of the metadata 
sources' individual formats and contents.  In this example, the mapping function results in the "starring" information element reflecting an aggregation of the information received from the two metadata sources.  Two separate description elements are added to reflect the source of the descriptive information).

Claim 34 (Canceled)

In claim 36 (see claim 35)   
The method of claim 23, wherein, for one of the plurality of entries of the first data set, the corresponding content item comprises a television show and the role of the person comprises an actor or an actress.

In claim 43, Marsh teaches   
The method of claim 23, further comprising indicating that an entry of the merged data set does not have an identifier of the second data set ([0028] the content description metadata and the instance description metadata are linked via a media content identifier number 106 or "MCID".  An MCID is a unique number that is assigned to the piece of media content to identify it.  The MCID can provide a basis by which the particular media content can be easily and readily identified).
In claim 52 (see claim 50)   
The method of claim 23, wherein the merged data set comprises identifiers from different sources.

In Claim 44 (see claim 15)   
A method comprising:
receiving, by a computer, a first identifier associated with first data indicating a name of a first person, a title of a first content, and a role of the first person in relation to the first content;
receiving, by the computer, a second identifier associated with second data indicating a name of a second person, a title of a second content, and a role of the second person in relation to the second content; and
based on a determination that the first data and the second data have a mismatch in one of their names, roles, or titles, and a match in the other two of their names, roles, or titles:

storing, by the computer, the third data in a computer-readable medium.

In claim 45, Israel teaches
The method of claim 44, further comprising comparing the name of the first person, the title of the first content, and the role of the first person with the name of the second person, the title of the second content, and the role of the second person, respectively, to determine whether the first data corresponds to the second data (FIG. 5A, 5B [0045] two sets of metadata 502 and 504 are received from two different metadata sources.  The two sets of metadata 502 and 504 relate to the same media selection item (the movie "Seabiscuit"), but have some different information elements (e.g., metadata set 502 contains a related book information element and metadata set 504 contains a runtime information element)).

Claims 47-49 (Canceled)

In claim 53 (see claim 50)    
The method of claim 44, wherein the first identifier and the second identifier are generated from different sources.

Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Israel (US 2005/0182792) hereinafter Israel in view of Marsh (US 2008/0147650), and further in view of Cho et al. (US 2008/0046929) hereinafter Cho.

In claim 17, per rejections in claim 15
Israel and Marsh do not appear to explicitly disclose however, Cho discloses “The method of claim 15, further comprising determining that the second entry has a relationship correspondence that is one-to-plural or plural-to-one correspondence with the first entry ([0040] In "row level interlinking," the names, birth dates, birth places, etc. 
of two people may be compared.  These attributes are stored in a single row because of their one-to-one relationship with the people.  A result row is built from multiple source rows.  In "collection level interlinking," the peoples' works (e.g., songs they've sang, movies they have starred in, etc.) are compared.  A result collection is built from multiple source collections.  To perform collection level interlinking, each item of the collection is compared as with row level interlinking.  Treated as a collection, the collection level similarity may be calculated and compared to a predefined minimum collection similarity)”.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Israel, Marsh and Cho before him or her, to modify the method of Israel and Marsh to include the method of Cho. 
The suggestion/motivation for doing so would have been to provide a catalog of media items to a user. Aggregates catalog data received from a plurality of content providers, the catalog data is associated with a plurality of media items available from 

10.	Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over Israel (US 2005/0182792) hereinafter Israel in view of Marsh (US 2008/0147650), and further in view of Blackwell (US 2006/0004738).

In claim 46, per rejections in claims 44 and 45
Israel and Marsh do not appear to explicitly disclose however, Blackwell discloses “The method of claim 45, further comprising:
after a determination that the role of the second person is an executive producer, changing the role of the second person from the executive producer to a producer ([0081] a user might be an administrator, a report author, or a consumer, or any combination.  It is only the user's competence that restricts their role.  Hence the generic term user may replace the specific role titles)”.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Israel, Marsh and Blackwell before him or her, to modify the method of Israel and Marsh to include the method of Blackwell. 
The suggestion/motivation for doing so would have been to producing reports in a computer-based business intelligence application using client-server technology, having at least one client, and employing a data access language to retrieve business data from one or more data sources ([0011])

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215.  The examiner can normally be reached on Mon thru Fri 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.